Citation Nr: 0711984	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-06 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
to include as secondary to service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran retired in November 1971 after approximately 20 
years of active military service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO rating decision 
that denied service connection for bilateral hearing loss, to 
include as secondary to service-connected tinnitus.  In July 
2005 and in November 2006, the Board remanded this appeal for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

This case was last remanded by the Board in November 2006, 
specifically to make arrangements for the veteran's claims 
folder to be reviewed by one of the same examiners who 
provided a November 2005 VA audiological examination or a 
March 2006 addendum.  If either of the examiners was 
available, the Board requested that she provide an addendum 
addressing the specific question of whether the veteran's 
service-connected tinnitus caused or aggravated his hearing 
loss.  

The Board observes that the veteran was instead afforded a VA 
examination in December 2006, wherein the examiner again 
provided an opinion that the veteran's hearing loss was not 
due to military service or acoustic trauma.  However, the 
specific opinion requested on remand was not identified on 
the examination request by the AMC nor provided by the 
examiner following examination.  


The United States Court of Appeals for Veterans Claims 
(hereinafter, the Court) has held that a remand by the Court 
or the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  The veteran's representative has 
requested that this case again be remanded as the Board's 
instructions in the November 2006 remand have not been 
followed.  Thus, the case must again be remanded for the 
examiner to review the claims folder and provide the medical 
opinion requested.  Id.

Further, the Board notes that the veteran's service medical 
records are not currently of record.  The December 2006 VA 
examination report, noted above, specifically indicated that 
the veteran's service medical records were reviewed.  Such 
records were also referred to in the prior July 2005 Board 
remand, as well as the September 2003 rating decision.  
Clearly, the veteran's service medical records were 
previously associated with the veteran's claims folder.  The 
Board finds that the veteran's service-medical records must 
be obtained prior to appellate review and associated with the 
claims file.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following:  

1.  Obtain the veteran's service medical 
records and re-associate them with the 
claims file.  If the veteran's service 
medical records cannot be located, 
efforts to reconstruct the data should be 
made and the veteran so notified.  

2.  Ask the veteran to identify all 
medical providers who have treated him for 
hearing problems since March 2006.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, relevant VA treatment 
records since March 2006 should be 
obtained.  

3.  Make arrangements for the claims 
folder to be forwarded to the examiner who 
conducted the December 2006 VA 
audiological examination for review.  The 
report should indicate that such has been 
accomplished.  Based on a review of 
historical records and generally accepted 
medical principles, the examiner should 
specifically opine as to whether the 
veteran's service-connected tinnitus 
caused or aggravates (permanently worsens 
beyond the normal progression) the 
veteran's hearing loss.  If aggravation is 
shown, the degree to which the hearing 
loss is worsened by the tinnitus should be 
indicated.  If an opinion cannot be 
provided without resorting to mere 
speculation, it should be so stated.  In 
the event that the examiner is not 
available, the claims folder should be 
reviewed by another examiner specializing 
in ear/audiological disabilities to 
provide the requisite opinion.  

4.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed 
and the opinion requested obtained.  If 
it is not, implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Thereafter, review the claim for 
entitlement to service connection for 
bilateral hearing loss, to include as 
secondary to service-connected tinnitus.  
If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



